United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-1216
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                   Jemaine Laron Sidney, also known as Jizzle

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                             Submitted: August 2, 2012
                              Filed: August 21, 2012
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, GRUENDER, Circuit Judge, and LIMBAUGH,1
District Judge.
                              ____________

PER CURIAM.

      On December 11, 2009, pursuant to a written plea agreement, Jemaine Sidney
entered a plea of guilty to possession with intent to distribute 50 grams or more of

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri, sitting by designation.
crack cocaine in violation of 21 U.S.C. § 841(a)(1), (b)(1). The offense conduct
occurred on or about March 12, 2009. In the plea agreement, Sidney stipulated to a
drug quantity of at least 150 grams but not more than 500 grams. The Presentence
Investigation Report attributed 252.91 grams of crack cocaine to Sidney, and Sidney
objected to this finding.

       On August 3, 2010, the Fair Sentencing Act of 2010 (“FSA”) was signed into
law. Sidney moved to withdraw his guilty plea, contending that the enactment of the
FSA constituted “a fair and just reason for requesting the withdrawal.” See Fed. R.
Crim. P. 11(d)(2)(B). The district court denied the motion. At Sidney’s sentencing
hearing on January 12, 2011, Sidney argued that he was entitled to be sentenced under
the modified provisions of the FSA, which, inter alia, increased the quantity of crack
cocaine required to impose the mandatory minimum sentence of ten years from 50
grams to 280 grams. See 21 U.S.C. § 841(b)(1)(A)(ii)-(iii), (B)(ii)-(iii). The district
court, in accord with our precedent at that time, instead sentenced Sidney under the
law as it stood at the time of his offense and imposed a mandatory minimum ten-year
sentence. Based on that ruling, and because Sidney stipulated to at least 150 grams
and the Government argued for no more than 252.91 grams, the district court noted
that a finding of a precise drug quantity was unnecessary to determine Sidney’s
sentence.

      Sidney appealed the denial of his motion to withdraw his guilty plea and his
sentence, and we affirmed. See United States v. Sidney, 648 F.3d 904 (8th Cir. 2011),
vacated, 11-8134, 80 U.S.L.W. 3715, 2012 WL 2470087 (U.S. June 29, 2012). Our
judgment was vacated and the case remanded to us for further consideration by the
Supreme Court in light of Dorsey v. United States, 567 U.S. ---, 132 S. Ct. 2321, 2326
(2012) (holding that “the more lenient penalty provisions [of the FSA] apply to
offenders who committed a crack cocaine crime before August 3, 2010, but were not
sentenced until after August 3.”). We now vacate our prior opinion, vacate Sidney’s



                                         -2-
sentence, and remand the case to the district court for further proceedings consistent
with the Supreme Court’s ruling in Dorsey.
                       _____________________________




                                         -3-